Case 1:21-cv-00253-JAO-WRP Document 1 Filed 05/28/21 Page 1 of 6

CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaw808@gmail.com

MICHAEL P. HEALY, #4777-0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Telephone: (808) 525-8584

Facsimile: (808) 376-8695

E-mail: honolululawyer@outlook.com

Attorneys for Plaintiff
Antoinette Carvalho

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

PagelD #: 1

 

ANTOINETTE CARVALHO, ) CIVIL NO.
)
Plaintiff, ) COMPLAINT; JURY
) DEMAND; SUMMONS
VS. )
)
EXTRA SPACE STORAGE, INC.,  )
)
Defendant. )
_)

 

COMPLAINT
Case 1:21-cv-00253-JAO-WRP Document 1 Filed 05/28/21 Page 2of6 PagelD #: 2

COMES NOW, Plaintiff ANTOINETTE CARVALHO, by and through her
attorneys Charles H. Brower and Michael P. Healy, and for causes of action against
Defendant, alleges and avers as follows:

NATURE OF CASE

1. Plaintiff ANTOINETTE CARVALHO (hereinafter “CARVALHO”) is and
was at all times mentioned herein a resident of Wailuku, Hawaii on the island of
Maui.

2. Defendant EXTRA SPACE STORAGE, INC., (hereinafter “EXTRA
SPACE”) is a foreign profit corporation incorporated in Maryland with a principal
place of business in the State of Hawaii.

3. Plaintiff was hired by Defendant EXTRA SPACE on June 26, 2007, as the
Manager of Defendant EXTRA SPACE facility in Maui, Hawaii.

4, On June 18, 2018, Plaintiffwas terminated from her position with Defendant
EXTRA SPACE due to age discrimination. Plaintiff was 56 years old at the time of
her termination.

JURISDICTION

5. The jurisdiction of this Court is pursuant to the Age Discrimination in
Employment Act of 1967 (ADEA).

6. The administrative prerequisites for filing this cause of action have been

fulfilled. A Dismissal and Notice of Rights was issued by the Equal Employment
Case 1:21-cv-00253-JAO-WRP Document 1 Filed 05/28/21 Page 3o0f6 PagelD #: 3

Opportunity Commission (“EEOC”) on February 26, 2021, which was received on
or after February 27, 2021.

STATEMENT OF FACTS

7. Plaintiff was hired by Defendant EXTRA SPACE on June 26, 2007, as a
manager of a storage facility on Maui, Hawaii.

8. On June 18, 2020, Plaintiff was terminated from her position with
Defendant EXTRA SPACE.

9. On June 18, 2020, Plaintiff was falsely accused of forging a customer’s
signature, and terminated from employment with Defendant EXTRA SPACE by
District Manager Kathleen Stapleton (Stapleton).

10. Plaintiff worked under five prior District Managers and never had any
conflicts, write-ups, warnings, or disciplinary actions in the thirteen years of
employment prior to Stapleton becoming District Manager.

11. Stapleton, 35 years old, became the new District Manager for Defendant
in January 2016. Stapleton began hiring younger employees.

12. In early June 2020, Stapleton asked Plaintiff if she was going to retire
when she turned 65 in November 2020. Plaintiff told Stapleton she had no plans to

retire.
Case 1:21-cv-00253-JAO-WRP Document1 Filed 05/28/21 Page 4of6 PagelID#: 4

13. On June 18, 2020, Plaintiff was falsely accused of violating company
policy by processing a credit for a customer without getting the customer’s signature
on a form.

14. When terminated, Plaintiff was performing her job duties satisfactorily.

15. Plaintiff was replaced by a younger female as the manager of the Maui
facility.

COUNT I
AGE

16. Plaintiff repeats and re-alleges all prior allegations as if fully set forth
herein.

17. The Age Discrimination in Employment Act of 1967 (ADEA) prohibits
discrimination and termination due to age and based on retaliation for complaining
of the discrimination.

18. The aforesaid acts and/or conduct of Defendant constitutes
discrimination as they were acts and/or failure to act by Defendant and its
employees in direct violation of the Age Discrimination in Employment Act of 1967
(ADEA).

19. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe

and pension benefits, and other benefits due her.
Case 1:21-cv-00253-JAO-WRP Document1 Filed 05/28/21 Page5of6 PagelID#:5

20. Asa further direct and proximate result of said unlawful conduct,
Plaintiff has suffered the indignity of harassment, the invasion of her right to be
free from unlawful employment practices, and great humiliation, which is manifest
in emotional distress.

21. Asa further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe
anxiety about her future and her ability to support herself, harm to her
employability and earning capacity as well as loss of a career advancement
opportunity, painful embarrassment among her friends and co-workers, disruption
of her personal life, and loss of enjoyment of the ordinary pleasures of everyday
life for which she is entitled to an award of general damages.

22. The actions of Defendant and its employees as described above are
oppressive, outrageous, and otherwise characterized by aggravating circumstances
sufficient to justify the imposition of punitive damages.

WHEREFORE, upon a hearing hereof Plaintiff prays that judgment be
entered on ali Counts:

A. For reinstatement to employment with Defendant EXTRA SPACE

with full benefits; and

B. For all damages to which Plaintiff is entitled, including general

damages and other damages to be proven at trial; and
Case 1:21-cv-00253-JAO-WRP Document1 Filed 05/28/21 Page6of6 PagelD #: 6

C. For special damages, including back pay, front pay and other
expenses; and

D. For punitive damages; and
For attorney’s fees, costs, and interest, including prejudgment
interest; and

F. For such other and further relief as is appropriate.

DATED: Honolulu, Hawaii, May 28, 2021.

/si Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Antoinette Carvalho
